Title: To Thomas Jefferson from William Henry Harrison, 30 December 1801
From: Harrison, William Henry
To: Jefferson, Thomas


          
            Sir
            Vincennes 30th. Decr. 1801.
          
          A few days ago I received the petition herewith enclosed from Kaskaskias with a request from the Subscribers that I would forward it to you with such remarks as I thought necessary to make. Altho’ the present alarm of these citizens is not without foundation—I can hardly suppose it probable that the Delaware Nation generally have any disposition to make war upon us—I have been at great pains to explain to the chiefs of that and every other Tribe within my reach, the circumstances which led to the execution of one of their warriors—and as far as I can judge from the answers of the chiefs my explanations have been satisfactory—I am however persuaded that an establishment of Troops in the vicinity of Kaskaskias and an other on the Illinois river would be found extremely useful—it would probably put an end to the petty depredations which a Banditti composed of outcasts from all the Tribes (who have established themselves on the Illinois river) & the Kickapoos of the Prairie are continually making upon our settlements—In the article of stolen horses these depredations have become very frequent and vexatious—and my remonstrances to the chiefs have hitherto been attended with no good effect—the establishment of a garrison on the Illinois would be further beneficial as it would prevent the Spanish Traders from Monopolising the valuable Trade of that River—A trade which is now entirely carried on with goods which have paid no duty to the United States—these goods are in the first Instance brought from Canada in the Package, opened in Louisiania & then smuggled into our Territory—The falsehoods propagated by these, & the British Traders, who have a perfect understanding with each other; is one reason of the contempt with which the American Traders are treated by the Indians—Indeed so well have the exertions of these people been seconded by the Neglect of the United States towards the Indians and the violence and injustice with which they have been treated by some of our citizens, that the American name has become almost universally odious to the Tribes upon this frontier—To remove those impressions has been my constant aim since the Indian affairs in this country have been Committed to my management—their Complaints have been attended to, and as far as my power would go, redressed—and I have taken the liberty to assure them that, you Sir, who had always been the friend & defender of their race would do every thing necessary to remove their grievances and promote their comfort and happiness—On the subject of these people my communications to the Secretary of War have been frequent—but I have not yet been honoured with your commands—When I do receive them, give me leave to assure you Sir that they shall be executed with Zeal & fidelity.—Nothing certainly could be more gratifying to me, than to contribute towards the success of your administration by my humble exertions to place upon a better footing the affairs of the Wretched Indians—
          With the Most perfect Respect I have the honour to be Sir your Most Hume Sert.
          
            Willm. Henry Harrison
          
        